         Case 1:19-cr-00116-KMW Document 290 Filed 02/23/21 Page 1 of 1
                                                                                                                                                                                      about:blank


                                                                                                                                                USDC SDNY
                                                                                                                                                J)OCUMENT
                                                                                                                                                ELECTRONICALL y FILED
              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRI CT OF NEW YORK                                                                                                    DOC#:
              -       -       -       - -       -       -       -       - -       -       -       -                                             DATEF-IL_E_D_:_
                                                                                                                                                             ~- ,;--:).- 3::-r-
                                                                                                                                                                             l ~~•,
                                                                                                                              X

              UNITED STATES OF AMERICA

                                      - v.-

          RAYMOND RESTO ,                                                                                                                    19 Cr . 116 (KMW)

                                                                        Defendant .


          -       -       -       -    -    -       -       -       -    -    -       -       -       -   -   -   -   -   X




                                           WHEREAS,                          with                 the         c o nsent           of   the   defendant ,    RAYMOND

         RESTO , the defendant ' s guilty plea all o cution was taken before the

         United States Magistrate Judge on January 26 , 2021 ;

                                           WHEREAS , a transcript of the guilty plea allocuti o n was
        made and thereafter was transmitted to this Court ;

                                           WHEREAS, upon review of that transcript , this Court has

        determined that the defendant entered the guilty plea                                                                                           kn owingly

       and voluntarily, and that there was a factual basis for the guilty
       plea ;


                                       IT IS HEREBY ORDERED that the defendant ' s guilty plea is
       accepted .

       SO ORDERED .

       Dated :                         New Yo rk , New York
                                       February ,.,2)-, 2021



                                                                                                                  I ~ '()\,_ w,y,t
                                                                                                          HONORABLE KIMBA M. WOOD
                                                                                                          UN'ITED STATES DISTRICT JUDGE




of I

                                                                                                                                                                     2/22/2021, 9: 12 AM
